Breitel, J.
(dissenting). I cannot concur with the majority of this court
because its views depend upon a finding that the contract in suit was divisible.
Whether a contract is divisible or not is normally a question of intention of the parties (3 Williston on Contracts, §§ 860A et seq.). Consequently it might have been a question of fact for the trier of the facts, defendant having claimed that the written contract was ambiguous. The Trial Justice found that the contract was not divisible. This should suffice to determine the issue, if there were credible evidence to support such finding. There was more than that, and the issue does not remain one of fact in this case. The record compels the finding that this was not a divisible contract, as a matter of law, and the trier of the facts had no choice.
Mr. Cosgrove, a witness offered by defendant, testified: “Mr. Leo O’Neill asked me why the trucks had taken six months to be delivered, and why the contract did not become effective ninety days after the date he put his signature on the contract”.
Mr. Cosgrove testified further that he “told Mr. O’Neill, both O’Neills, that Mr. Rose had told me over the telephone that when the balance of the trucks were delivered, he would adjust the matter of the starting date of the contract ”.
Again, Mr. Cosgrove, defendant’s witness, quoted defendant’s officer, Mr. Leo O’Neill: “He said, ‘You are offering me a contract with no starting date.’ He said, ‘ If you prefer to put one truck in my service at a time for the next six years, I will then have a nine year contract.’ ” Mr. George O’Neill of defendant did not testify contrary to this, but he did say, “He”, referring to Mr. Cosgrove, “promised us within ninety days or even sooner, he would deliver to us the six trucks mentioned in the contract.”
Consequently defendant’s proof is to the effect that the contract was not divisible and that it was to commence when six trucks were to be put into service. *925Equally striking, but not as compelling legally, is defendant’s failure to respond or object to plaintiff’s letter in 1946 noting that the terms of the contract had begun with the placing of six trucks in service.
While it is arguable that a divisible contract would provide a seemingly just rule of damages, that is not within our province. Only the parties could make a divisible contract. They did not. The consequence of damages and their measure follows, to me it seems, inexorably.
The judgment should be affirmed.
Peck, P. J., Dore, Callahan and Bastow, JJ., concur in Per Curiam opinion; Breitel, J., dissents and votes to affirm in opinion.
Judgment modified in accordance with the opinion herein. Settle order on notice.